Citation Nr: 1043181	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  07-20 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for spondylolisthesis with 
lumbosacral disc space narrowing (formerly classified as lumbar 
degenerative disc disease (DDD)), rated 20 percent disabling.  

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU 
rating).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from April 1971 to January 1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  A 
review of the record indicates that an explanation of the 
procedural events in this case is required.  

A March 1973 rating decision granted service connection for 
residuals of fractures with malunion of the right tibia and 
fibula with shortening of the right leg which was assigned an 
initial 20 percent rating.  By letter of March 24, 1998, the 
Veteran was notified of that the evaluation was confirmed and 
continued.  That March 1998 rating decision also granted service-
connected for degenerative joint disease (DJD) of the right knee 
and which was assigned an initial noncompensable rating.  On 
March 10, 1999, the Veteran filed a Notice of Disagreement (NOD) 
as to the rating assigned for the fractures of the right tibia 
and fibula and, after a Statement of the Case (SOC) was issued in 
April 1999, he filed a Substantive Appeal, VA Form 9, in November 
1999.  

An April 1999 rating decision assigned a temporary total rating 
based on need for convalescence for the residuals of fractures 
with malunion of the right tibia and fibula for the period from 
April 29, 1997, through May 31, 1997, and a 30 percent schedular 
rating was resumed effective June 1, 1997. 

By RO letter dated February 4, 2000, the Veteran was informed 
that his appeal of the March 1998 rating decision was not 
perfected in a timely manner and that the appeal was closed.  He 
was also informed that he could appeal the decision as to the 
timeliness of his appeal, but he did not do so.  

The Veteran initiated an appeal, by filing a September 2000 NOD 
to a May 2000 rating decision which confirmed and continued the 
30 percent rating for the residuals of fractures with malunion of 
the right tibia and fibula.  An SOC as to that matter was issued 
in October 2000.  

A May 2002 rating decision assigned another temporary total 
rating based on need for convalescence for the residuals of 
fractures with malunion of the right tibia and fibula from 
September 20, 2000, and a 20 percent rating therefor was resumed 
December 1, 2000.  Also service connection was granted for 
residuals of a meniscectomy and chondroplasty for lateral 
meniscus cyst and tear of the right knee, which was assigned an 
initial 20 percent rating.  The service-connected DJD of the 
right knee was assigned a 10 percent rating.  At that time, these 
were the Veteran's only service-connected disorders.  

A Supplemental SOC (SSOC) was issued in June 2002 addressing the 
evaluations of all three of these service-connected disorders.  
However, in the Veteran's February 2004 letter he indicated that 
he was satisfied with the ratings assigned by the May 2002 rating 
decision and wished "at this time to withdraw all issues on 
appeal."  However, he also indicated that he had pain in his 
right hip and low back.  He was provided notice as to these two 
claims (deemed to be claims for service connection), as required 
by the Veterans Claims Assistance Act of 2000 (VCAA) by RO letter 
in March 2004 (and again by letter in May 2005).  

Then, a June 2004 rating decision granted service connection for 
lumbar DDD which was assigned an initial 10 percent rating but 
adjudication of service connection for a right hip disorder and a 
TDIU rating was deferred.  The Veteran was provided with VCAA 
notification as to the claims for the right hip and a TDIU rating 
by RO letter of January 2005. 

In a July 2005 letter the Veteran stated, in essence, that he was 
not claiming service connection for a right hip disorder but that 
his pain was actually in his low back.  This is construed as a 
withdrawal of the claim for service connection for a right hip 
disorder.  An October 2005 rating decision granted an increase 
for the service-connected low back disorder from 10 percent to 20 
percent (and recharacterized the disorder as spondylolisthesis 
with lumbosacral disc space narrowing) and also denied a TDIU 
rating.  The Veteran initiated and perfected the current appeal 
in a timely manner by filing an NOD as to these two adjudications 
later in October 2005, and after an April 2007 SOC, by filing VA 
Form 9 in June 2007.  

An October 2008 deferred rating decision construed the June 2007 
VA Form 9 to be a claim for increased ratings for the three 
service-connected disorders affecting the right knee. 

By letter dated June 11, 2008, the RO informed the Veteran of the 
need for evidence pertaining to his job performance, lost time 
from work, and other information as to how the condition [i.e., 
the service-connected low back disorder] affected his ability to 
work, in compliance with a decision of the United States Court of 
Appeals for Veterans Claims in Vazquez-Flores v. Peake.  

An October 2008 SSOC addressed the rating for the service-
connected lumbosacral disorder and a TDIU rating.  

A February 2009 rating decision denied a rating in excess of 20 
percent for the fracture residuals of the right tibia and fibula 
and in excess of 20 percent for the residuals of a meniscectomy 
and chondroplasty for lateral meniscus cyst and tear of the right 
knee, and denied a rating in excess of 10 percent for right knee 
DJD.  No appeal from that decision was initiated by filing an 
NOD.  

Accordingly, the issues are as stated on the title page. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's service-connected disabilities are (1) 
spondylolisthesis with lumbosacral disc space narrowing (formerly 
classified as lumbar DDD), rated 20 percent disabling; residuals 
of a meniscectomy and chondroplasty for lateral meniscus cyst and 
tear of the right knee, rated 20 percent disabling; residuals of 
fractures with malunion of the right tibia and fibula three 
inches above the right ankle, rated 20 percent disabling; and 
degenerative joint disease (DJD) of the right knee, rated 10 
percent disabling.  There is a combined disability evaluation of 
50 percent.  

By RO letter dated December 21, 2009, the RO notified the Veteran 
that his appeal was being certified to the Board.  By Board 
letter dated January 14, 2010, he was notified that the appeal 
had been received and docketed.  

On file is a letter from the Veteran, bearing the date of January 
2, 2010, and the attached envelop bears a stamped date of being 
received on the 13th of January "2009."  In the Informal 
Hearing Presentation, the Veteran's service representative waived 
initial consideration by the RO of this letter.  However, the 
letter states due to an injury in July 2009 the Veteran had 
aggravated his low back disorder and had thereafter received 
additional treatment by private clinical sources.  He also 
contested the adequacy of a November 2008 VA examination of his 
right knee disability (presumably with respect to entitlement to 
a TDIU rating).  In this regard, in Informal Hearing 
Presentation, the Veteran's service representative requested that 
the Veteran be afforded and up-to-date VA rating examination of 
his low back disorder, to include obtaining an opinion as to how 
his service-connected low back disorder affected his ability to 
obtain and retain employment.  

The Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (1995); see 
also 38 C.F.R. § 3.327 (a reexamination will be requested 
whenever there is a need to verify the current severity of a 
disability).  

The Board notes that while the Veteran does not meet the criteria 
for a schedular TDIU rating under 38 C.F.R. § 4.16(a), there is 
no VA Form 21-8940, Application for Increased Compensation Based 
on Unemployability on file. 

The Veteran has provided information that there are relevant 
private clinical records from a Dr. Richard Norris.  The RO sent 
a letter, dated January 31, 2005, to the address provided by the 
Veteran.  In response, and unsigned handwritten note was received 
indicating that the Veteran's records were not at that facility 
but that he had been treated at another facility at which the 
records could be obtained.  However, the name and address of the 
other facility was not provided and the RO has not followed-up by 
attempting to obtain that information to obtain any relevant 
evidence.  Accordingly, the RO should again contact Dr. Richard 
Norris, at the address provided by the Veteran and request the 
name and address of the facility which is the custodian of 
relevant records pertaining to the Veteran.  Then, the RO should 
contact that facility in an effort to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to provide the 
names and addresses of all medical care providers who 
treated him for low back disability since the postservice 
injury in July 2009.  

After securing any necessary release, such records should 
be requested and should be associated with the claim 
file.  

2.  The RO/AMC should again attempt to obtain 
the private clinical records of Dr. Richard 
Norris, at the address provided by the 
Veteran and request clarification as to the 
name and address of the facility that now has 
possession or is otherwise the custodian of 
the records previously sought.  

After securing any necessary release, such records should 
be requested and should be associated with the claim 
file.  

3.  The RO/AMC should provide the Veteran 
with VA Form 21-8940, Application for 
Increased Compensation Based on 
Unemployability and asked that he execute and 
return that form.  

4.  Afford the Veteran a VA orthopedic 
examination, to determine the nature and 
extent of his lumbosacral disorder.  The 
examiner should be requested to identify any 
objective evidence of pain, painful motion, 
or functional loss due to pain as a result of 
the service-connected lumbosacral disorder.  
The extent of any weakened movement, excess 
fatigability or incoordination associated 
with these disabilities should be 
specifically assessed.  

The examiner should also express an opinion 
as to whether there would be additional 
limits on functional ability during flare-ups 
(if the Veteran describes flare-ups), and if 
feasible, express this in terms of additional 
limitation of motion during flare-ups.  If 
not feasible, the examiner should so state.  

The examiner should also express an opinion 
as to whether the Veteran's service-connected 
low back disorder alone, or in conjunction 
with the service-connected disorders of his 
right knee preclude the Veteran from 
obtaining or retaining substantially gainful 
employment. 

All indicated studies should be performed, 
and the rationale for all opinions expressed 
should be provided.  The Veteran's claims 
file should be made available to the examiner 
prior to the examination, and the examiner is 
to indicate in the report whether the file 
was reviewed.  

The Veteran is hereby notified that it is his 
responsibility to report for all 
examinations, to cooperate in the development 
of the claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655.  In the 
event that the Veteran does not report for 
any ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.  

5.  To help avoid future remand, VA must ensure 
that all requested action has been accomplished 
(to the extent possible) in compliance with this 
REMAND.  If any action is not undertaken, or is 
taken in a deficient manner, then appropriate 
corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

6.  Thereafter, the RO should consider 
whether the criteria for submission for 
assignment of an extraschedular TDIU rating 
under 38 C.F.R. § 4.16(b) are met.   

If such criteria are met, the case should be 
referred to the Undersecretary for Benefits 
or the Director of the Compensation and 
Pension Service for appropriate action.  

6.  After the above development has been 
completed, readjudicate the claims.  

If the benefits sought remain denied, furnish the 
Veteran, and representative, if any, a SSOC and 
return the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


